MEMORANDUM *
Ramona Meek appeals the district court’s summary judgment in favor of Standard Insurance Company in her action challenging Standard’s denial of total disability benefits. The benefits were denied because Standard found that her disability was caused by a mental condition and that benefits were therefore limited to two years.
We review for abuse of discretion. Meek contends that her case is controlled by our holding in Lang v. Long-Term Disability Plan of Sponsor Applied Remote Tech. Inc., 125 F.3d 794 (9th Cir.1997). In Lang, the insurance company handled the claim inconsistently, first denying benefits on the ground that the insured had no physical disorder, and then on the ground that her disability was not *38caused by the physical disorder that she had. Id. at 789-90. Here, the insurer consistently accepted the diagnosis of the existence of fibromyalgia but, equally consistently, found that the plaintiffs disability was caused by a mental, not a physical, problem. Indeed, even her own examining physicians found that her disabilities had mental causes.
There is no showing that the insurer’s conflict of interest as both plan administrator and the source of plan funds tainted its decision. There is no showing that Standard “set out from the beginning” to limit Meek’s benefits. Rather, she was invited to submit more information. Any inaccuracy in the vocational consultant’s description of her duties was not material to the consultant’s conclusion. Standard did not misrepresent that it reviewed Dr. Colletti’s records. It stated only that it had requested them. There is no merit to Meek’s claims that the insurer should have sought additional information. Rather, Meek failed to meet her burden under the policy to provide evidence supporting her claim.
Meek seeks a declaratory judgment on the question of whether Standard is entitled to recoup overpayments of benefits from Meek based on her receipt of Social Security income. It is true that ERISA does not provide a mechanism to enforce a plan beneficiary’s contractual obligation to reimburse the Plan. See Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 122 S.Ct. 708, 712-13, 151 L.Ed.2d 635 (2002). In other words, a reimbursement decreed by a federal court is simply not available under ERISA. Id. at 712, 719. However, there is no bar to plan provisions requiring reimbursement or to demands for reimbursement. Since Standard has not brought suit for breach of contract to enforce the reimbursement provision, we have no jurisdiction at this time to decide whether ERISA preempts such a state-law cause of action. See id. at 718 (leaving open the question of whether a state-law breach of contract claim for reimbursement under an ERISA plan is preempted).
Meek’s state law claim arises under a Nevada statute regulating insurance but is nevertheless preempted under the law of this circuit. See Kanne v. Conn. Gen. Life Ins. Co., 867 F.2d 489, 493 (9th Cir.1988).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.